Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election without traverse of group II claims 35-50 in the reply filed on 03/09/22 is acknowledged.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 35, 38-45 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765) and in view Foley et al. (US 2011/0009734). 


an imaging module, the imaging to obtain real-time spinal cord images (see [0005] and [0014]; taking images at the treatment region (spinal cord) to provide feedback); 
an image recognition module, the image recognition module is configured to select a pre-determined stimulation area of the spinal cord from the real-time spinal cord images, and to calculate the position and orientation of the selected stimulation area relative to a second set of ultrasound transducers (see Figs. 5-6 and [0014-0015]; using imaging as feedback to position/orientation at the select target; the control and feedback control system is the image recognition module to position/orient transducer position array at the target; the calculate of position and orientation is implicit when position transducer at the select target base on image feedback); 
a stimulating module, the stimulating module comprises the second set of ultrasound transducers configured to stimulate the selected stimulation area of the spinal cord at the calculated relative position and orientation (see Figs.1-2 4A; element 140, 270 and 400); 
a control module, the control module is configured to coordinate the imaging module, the image recognition module and the stimulating module to operate in at least two stimulation cycles such that, in each of the at least two stimulation cycles, a first real-time spinal cord image is obtained by the imaging module, the pre- determined stimulation area is selected and the position and orientation of 
Mishelevich does not explicitly disclose imaging using ultrasound transducers. In the same field of endeavor, Foley discloses imaging using ultrasound transducers (see Fig. 5A-C, 7 and [0085]; element 214; Foley also disclose image recognition module to synchronize HIFU probe with the target location base on imaging feedback; element 202 processor and tracking system 454 is the image recognition module to process image and verify the target so that the treatment probe is align with the target (elements 396a and 396); using geometry to calculate the target area position to determine if the focal point of the treatment probe is align with the target area). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to use ultrasound transducers for imaging as taught by Foley because this allow for ultrasound transducer to conveniently use in combine imaging and treatment (see Fig. 5A and [0085]). 

4.	Addressing claims 38-45 and 47-48, Mishelevich discloses:
regarding claim 38, wherein the first and/or second sets of ultrasound transducers are arranged in one or two dimensions as a transducer array (see Figs. 3A-B and [0035]; one or two dimensions of transducer array);
regarding claim 39, wherein the first and second sets of transducers are located on a skin surface of patient in use (see Fig. 2 and [0034]).
regarding claim 40, wherein the control module is further configured to coordinate the imaging module, the image recognition module and the stimulating module such that, in each of the at least two stimulation cycles, at the same time of or after ultrasound stimulation is applied to the selected stimulation area of the spinal cord by the stimulating module, the imaging module obtains a second real-time spinal cord image, the recognition module recognizes an actual stimulation area of the spinal cord form the second real-time spinal cord image, and the control module adjusts the 15 recognition module and/or the stimulating module based on a difference between the actual stimulation area and the pre-determined stimulation area (see Figs. 5-6 and [0014-0015]; using imaging as feedback to adjust the position of the transducer when the pre-determined stimulation area is different from the actual stimulation area in the image; also see Foley’s Figs 5A-C and 7; predetermine stimulation area is different, not align with the actual target area Fig. 5C adjust treatment probe to have focal point property align with actual stimulation target);
regarding claim 41, wherein the difference comprises a difference in location, contour and/or size between the actual stimulation area and the pre-determined (see Figs. 5-6 and [0014-0015] and also see Foley’s Figs 5A-C and 7; target at different location);
regarding claim 42, wherein the difference comprises an evoked response of the muscle at the actual stimulation area (see [0019]; the stimulation contract 
regarding claim 43, wherein adjusting the recognition module comprises at least one of (1) optimizing an image recognition algorithm of the recognition module for selecting the pre-determined stimulation area of the spinal cord from the first real- time spinal cord image; and (2) compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers (see Figs. 5-6 and [0014-0015] and also see Foley’s Figs 5A-C and 7; adjust transducer position is compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers);
regarding claim 44, wherein adjusting the stimulating module comprises adjusting at least one of focus point, focus area, intensity and frequency of the ultrasound beam, and duty cycle, repetition rate and duration of the stimulation cycle (see Figs. 5-6 and Foley’s Fig. 7; modify intensity, frequency, focus point, etc.);
regarding claim 45, a feedback module, the feedback module is configured to receive a signal representing muscle contraction from muscle innervated from the pre-determined stimulation area of the spinal cord, and the control module adjusts the recognition module and/or the stimulating module based on the signal (see Fig. 6, [0019] and [0040]; able to recognize muscle contraction and stimulate to restore motor neuron function is implicitly having 
regarding claim 47, wherein adjusting the recognition module comprises at least one of (1) optimizing an image recognition algorithm of the recognition module for selecting the pre-determined stimulation area of the spinal cord from the first real- time spinal cord image; and (2) compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers (see Figs. 5-6 and [0014-0015] and also see Foley’s Figs 5A-C and 7; adjust transducer position is compensating the calculation of the position and orientation of the selected stimulation area relative to the second set of ultrasound transducers);
regarding claim 48, wherein adjusting the stimulating module comprises adjusting at least one of focus point, focus area, intensity and frequency of the ultrasound beam, and duty cycle, repetition rate and duration of the stimulation cycle (see Figs. 5-6 and Foley’s Fig. 7; modify intensity, frequency, focus point, etc.).

5.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Foley et al. (US 2011/0009734) and further in view of Rem-Bronneberg et al. (US 2018/0264291). 

6.	Address 36-37, Mishelevich does not wherein the first set of ultrasound transducers and the second set of ultrasound transducers are the same set of . 
	
7.	Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Foley et al. (US 2011/0009734) and further in view of Ruohonen et al. (US 2012/0101366). 

8.	Addressing claim 46, Mishelevich does not explicitly what system and signal is used to detect muscle movement. However, this is well-known in the field. Examiner only relies on Ruohonen to explicitly disclose wherein the signal comprises at least one of electromyography, sonomyography, mechanomyography, or electroneurography signal (see [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to have wherein the signal comprises at least one of electromyography, . 
9.	Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Foley et al. (US 2011/0009734) and further in view of Rezai et al. (US 2016/0045740). 

10.	Addressing claim 49, Mishelevich does not disclose using stem in combine treatment with energy. In the same field of endeavor, Rezai discloses cell injection module is configured to inject stem cells in the pre-determined stimulation area of the spinal cord so that ultrasound stimulation can be applied to the stem cells at the pre-determined stimulation area of the spinal cord (see [0046]; injection module is the reservoir, a pump, fluid dispensing mechanism, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishelevich to have cell injection module is configured to inject stem cells in the pre-determined stimulation area of the spinal cord so that ultrasound stimulation can be applied to the stem cells at the pre-determined stimulation area of the spinal cord as taught by Rezai because this because combination of treating with energy and drug/stem cells improve treatment (see [0046]).

11.	Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Mishelevich (US 2013/0178765), in view Foley et al. (US 2011/0009734) and further in view of Miyazawa et al. (US 2009/0112281). 

. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0259252 (see [0011] and [0085]; flexible transducer array and transducer that use for both imaging and therapy).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793